Citation Nr: 0930286	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  04-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial evaluation for residuals 
of a low back injury with a history of herniated nucleus 
pulposis L5-S1, currently evaluated as 10 percent disabling 
prior to September 30, 2004 and as 40 percent disabling from 
September 30, 2004.

2.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from August to November 
1977 and from November 1990 to June 1991, with service in the 
Southwest Asia theatre of operations during the Persian Gulf 
War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and September 2003 
rating determinations of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  The September 
2003 determination granted service connection for residuals, 
low back injury and assigned it a noncompensable rating 
effective from December 1, 1997.  In January 2005, the RO 
changed the initial rating to 10 percent prior to September 
30, 2004, and 40 percent from September 30, 2004.  In 
November 2005, a temporary total rating under 
38 C.F.R. § 4.29 (2008) was assigned for hospital treatment 
of residuals, low back injury with history of herniated 
nucleus pulposis L5-S1 from April 25, 2005 through June 2005.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Evidence of record in the current appeal reflects diagnoses 
of major depression-in addition to PTSD.  As such, the Board 
has recharacterized the Veteran's psychiatric claim as listed 
on the cover page of this decision.  

The issue of entitlement to service connection for a 
psychiatric disability, to include PTSD, is addressed in the 
REMAND portion of the decision below and is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  Prior to September 30, 2004, the Veteran had no more than 
mild limitation of motion of his lumbar spine, characteristic 
pain from lumbosacral strain, or mild intervertebral disc 
syndrome.  Moderate limitation of motion of the lumbar spine; 
muscle spasm on extreme forward bending; unilateral loss of 
lateral spine motion in a standing position; or moderate 
intervertebral disc syndrome with recurring attacks were not 
shown.  

2.  Prior to September 30, 2004, the Veteran did not have 
forward flexion of his lumbar spine limited to 60 degrees or 
less; combined limitation of motion not greater than 120 
degrees; muscle spasm; guarding severe enough to result in 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; or incapacitating 
episodes from intervertebral disc syndrome.  

3.  From September 30, 2004, the Veteran is rated at the 40 
percent maximum for lumbar spine limitation of motion in the 
absence of ankylosis.  

4.  From September 30, 2004, the Veteran does not have 
pronounced intervertebral disc syndrome.

5.  From September 30, 2004, the Veteran has not had 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

6.  From September 30, 2004, the Veteran does not have 
unfavorable ankylosis of his lumbar spine.

7.  The Veteran does not have neurological impairment 
associated with his service-connected low back disability-of 
such severity as to support a separate compensable rating.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a low back injury with a history of 
herniated nucleus pulposis L5-S1 prior to September 30, 2004 
or in excess of 40 percent from September 30, 2004 are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), 
5243 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim for an increased rating arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  Courts have held that, once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed, under VCAA, 
for this aspect of the Veteran's appeal.  

As to VA's duty to assist, VA has obtained service, VA, and 
private medical records.  In addition, the Veteran was 
examined in January 1998, August 1999, September 2004, and 
November 2008.  Lay statements have been submitted.  

Therefore, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claim adjudicated in this decision.  

Initially, the Board notes that the schedular criteria by 
which disabilities of the spine are rated changed during the 
pendency of the appeal.  Specifically, on September 23, 2002, 
a change to a particular diagnostic code (5293) was made 
effective.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293).  These changes were 
incorporated in the changes made to all of the spinal rating 
criteria, which became effective on September 26, 2003.  See 
68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, DCs 5235-5243).  

VA General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether application of the 
revised version would produce retroactive results.  A new 
rule may not extinguish any rights or benefits the claimant 
had prior to enactment of the new rule.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  

However, if the revised version of the regulation is more 
favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g), can be no earlier than the effective 
date of that change.  VA can apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

Specifically, prior to September 23, 2002, there was a 
Diagnostic Code 5293 which provided ratings for 
intervertebral disc syndrome between 0 and 60 percent based 
on orthopedic and neurological manifestations.  When 
intervertebral disc syndrome was pronounced, as manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc for which there was little 
intermittent relief, a 60 percent evaluation was assigned.  
If intervertebral disc syndrome was severe, with recurring 
attacks with intermittent relief, a 40 percent evaluation was 
assigned.  When intervertebral disc syndrome was moderate 
with recurring attacks, a 20 percent evaluation was granted.  
Mild intervertebral disc syndrome warranted a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  Effective 
from September 23, 2002, see 67 Fed. Reg. 54345 (August 22, 
2002), intervertebral disc syndrome could be rated either on 
chronic orthopedic and neurological manifestations or on the 
frequency of incapacitating episodes, defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  

Prior to September 26, 2003, Diagnostic Code 5292 provided 
for a 10 percent rating for mild lumbar spine limitation of 
motion, a 20 percent rating for moderate lumbar spine 
limitation of motion, and a 40 percent rating for severe 
lumbar spine limitation of motion.  38 C.F.R. § 4.71, 
Diagnostic Code 5295, for lumbosacral strain, provided for a 
10 percent rating when there was characteristic pain on 
motion, and a 20 percent rating when there was muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent rating was 
warranted for severe lumbosacral strain; with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or with 
some of the above with abnormal mobility on forced motion.  

From September 26, 2003, 68 Fed. Reg. 51456 (Aug. 27, 2003), 
the current general rating formula for diseases and injuries 
of the spine became effective.  Diseases and injuries to the 
spine are to be evaluated under diagnostic codes 5235 to 5243 
as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
..............................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Effective from September 26, 2003, 68 Fed. Reg. 51456 (Aug. 
27, 2003), the formula for rating intervertebral disc 
syndrome based on incapacitating episodes provides:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months.......................................................
................................................60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
......40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
....20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
.....10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2008).

Thus, prior to September 23, 2002, intervertebral disc 
syndrome is rated on the basis of orthopedic and neurological 
manifestations under Diagnostic Code 5293.  From September 
23, 2002, intervertebral disc syndrome is rated either on the 
basis of chronic orthopedic and neurological manifestations 
or on the basis of frequency of incapacitating episodes.  The 
rating criteria for the neurological manifestations, found at 
38 C.F.R. § 4.124a, have not changed, but the rating criteria 
for the orthopedic manifestations were revised, effective 
September 26, 2003.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008), 
complete paralysis of the sciatic nerve, where the foot 
dangles and drops, there is no active movement possible of 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost, an 80 percent rating is warranted.  
For severe incomplete paralysis, with marked muscular 
atrophy, a 60 percent rating is warranted.  For moderately 
severe incomplete paralysis, a 40 percent rating is 
warranted.  For moderate incomplete paralysis, a 20 percent 
rating is warranted.  For mild incomplete paralysis, a 10 
percent rating is warranted.  

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2008).

The Board will first consider whether a higher rating may be 
supported using the criteria in old Diagnostic Code 5292 or 
5293, or 5295, then whether a higher rating may be supported 
under the revised rating criteria.  Thereafter, the Board 
will address sciatic neuropathy under Diagnostic Code 8520.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  The Board concludes that the disability has 
significantly changed and that staged ratings are warranted.

The evidence does not support the assignment of a rating 
greater than 10 percent under old Diagnostic Code 5292 or 
5295 prior to September 30, 2004, even when 
38 C.F.R. §§ 4.40, 4.45 are considered.  The January 1998 VA 
examination showed a normal posture and gait, no muscular 
abnormalities or asymmetry, and flexion to 65 degrees, 
extension to about 20 degrees, left and right lateral bending 
to about 15-20 degrees, and right and left rotation to about 
15 degrees.  The Veteran had no problems dressing and 
undressing without assistance.  The August 1999 VA 
examination revealed no back tenderness or paraspinal spasms, 
and forward flexion, lateral bending, and lateral rotation of 
the lumbar spine were full.  There was normal bulk and tone 
and gait was normal.  In essence, no more than mild 
limitation of motion of the lumbar spine or characteristic 
pain from lumbosacral strain was shown.  Moderate limitation 
of motion of the lumbar spine, muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in a standing position were not present.  

The evidence does not support the assignment of a rating 
greater than 10 percent under old Diagnostic Code 5293 prior 
to September 30, 2004, even when 38 C.F.R. § 4.40, 4.45 are 
considered.  Besides the impairment mentioned above, the 
January 1998 VA examination demonstrated normal buttocks, no 
atrophy in the gluteal muscles or in the lower extremity 
musculature, and deep tendon reflexes and strength which were 
symmetrical in the lower extremities.  Extensor hallucis 
longus was also symmetrical.  The August 1999 examiner found 
a negative straight leg raising test and motor strength of 
5/5 in the lower extremities with normal bulk and tone.  
There was mild dysesthesia in the dorsum of the right foot, 
but reflexes were 2+ and symmetrical.  In essence, no more 
than mild intervertebral disc syndrome was shown.  Moderate 
intervertebral disc syndrome with recurring attacks was not 
shown.

Under the new rating criteria, the requirements for a rating 
higher than 10 percent prior to September 30, 2004 are not 
met either, even when 38 C.F.R. §§ 4.40, 4.45 are considered, 
under either the general formula or the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  The Veteran did not have forward flexion of the 
thoracolumbar spine limited to 60 degrees or less, nor did he 
have incapacitating episodes having a total duration of at 
least 2 weeks during the past 12 months.  Indeed, the 1999 
examination showed a normal range of motion of the 
thoracolumbar spine.  No incapacitating episodes are alleged 
or shown.  The findings regarding muscle tone, strength, 
bulk, etc., noted above have been considered but, due to the 
negative findings on examination, do not warrant a higher 
rating.  

From September 30, 2004, the requirements for a rating higher 
than 40 percent are not met under either the old or the new 
rating criteria.  There is no schedular rating higher than 40 
percent under old Diagnostic Code 5290 or 5295.  Thus, even 
38 C.F.R. §§ 4.40 and 4.45 can not result in a higher 
schedular rating under those old Diagnostic Codes.  Johnston 
v. Brown, 10 Vet. App. 80, 84-85 (1997).  The old 5293 will 
thus be considered.  

Specifically, the September 2004 VA examination showed the 
Veteran walking into the examination with a very slow, wide 
based gait.  He could forward flex to 30 degrees, and then 
started severe right side bending and could go no further.  
He was not able to extend, but instead kind of side bent.  
Lateral bending to the left and right were reportedly 
approximately 90 degrees.  Mild spasms were present.  The 
Veteran was not felt to have true weakness in his lower 
extremities.  Deep tendon reflexes were symmetrical.  The 
November 2008 examination showed tenderness to percussion of 
the lumbar spine and the Veteran required assistance getting 
on and off the table.  Forward flexion was to 30 degrees, 
extension was to 0 degrees, left and right lateral flexion 
were to 10 degrees, and left and right lateral rotation were 
to 20 degrees, with pains at the end points of motion.  
Bilateral deep knee reflexes were present, as were left ankle 
reflexes.  Right ankle and plantar reflexes were equivocal.  
The Veteran complained of sensory hypoesthesia in the 
distribution of L5-S1 in the right lower extremity, but there 
was no motor dysfunction and muscle power was grade 5.  In 
summary, the Veteran does not have pronounced intervertebral 
disc syndrome, manifested by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc for which there is little intermittent relief.

The new rating criteria do not permit more than a 40 percent 
rating either, from September 30, 2004.  The new general 
formula does not merit a higher rating because since 
September 30, 2004, the Veteran has not had unfavorable 
ankylosis of his entire thoracolumbar spine.  The new formula 
for rating intervertebral disc syndrome also does not warrant 
a higher rating, as incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months have 
not been shown.  On VA examination in September 2004, the 
Veteran reported incapacitating episodes about three days a 
week that kept him in bed the whole day, but there is no 
evidence of bedrest prescribed by a physician and treatment 
prescribed by a physician.  The Veteran reported that he had 
had no recent evaluations and was not taking any current 
medications.  Further, the Veteran denied any incapacitation 
at the time of the 2008 VA examination, and no incapacitating 
episodes as defined by the rating criteria are shown.  

Moreover, there is no identified neurological impairment that 
could be separately compensated under another diagnostic 
code.  A rating under a diagnostic code evaluating limitation 
of motion of the spine could be combined with a rating under 
38 C.F.R. § 4.124 without violating the 38 C.F.R. § 4.14 rule 
against pyramiding.  However, lower extremity neuropathy has 
not been diagnosed.  Also, the Veteran had no atrophy in his 
lower extremities on VA examination in January 1998, and he 
had normal bulk and tone on examination in August 1999.  He 
was not felt to have true weakness in his lower extremities 
on VA examination in September 2004, and deep tendon reflexes 
were symmetrical.  On VA examination in November 2008, 
bilateral deep knee reflexes and left ankle reflexes were 
present.  While the Veteran had equivocal right ankle and 
plantar reflexes, and sensory hypoesthesia in the 
distribution of L5-S1, there was no motor dysfunction and 
muscle power was grade 5.  Thus, the Board concludes that the 
Veteran does not have a compensable degree of neuropathy in 
either of his lower extremities.  See 38 C.F.R. §§ 4.40, 
4.45, 4.124a, Diagnostic Code 8520 (2008).

The Board also cannot conclude that the disability picture as 
to the Veteran's lumbar spine disability is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  The Veteran was working as a janitor at the time 
of the November 2008 VA examination and reported that he had 
not lost any work due to his back.  The record does not 
reflect any recent or frequent hospital care with respect to 
this particular service-connected disability, other than VA 
domiciliary status for physical therapy for the Veteran's 
back from April to June 2005, and any interference with 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, the evidence in this case does not warrant 
referral of the case to the Director, Compensation and 
Pension Service, for extra-schedular consideration.

Based on this evidentiary posture, the Board concludes that 
the evidence does not support assignment of an increased 
rating for the Veteran's service-connected low back 
disability.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).



ORDER

Initial ratings greater than 10 percent prior to September 
30, 2004 and greater than 40 percent from September 30, 2004 
for residuals of a low back injury with a history of 
herniated nucleus pulposis L5-S1 are denied.  


REMAND

Unfortunately, a remand of the Veteran's PTSD claim is 
required.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

The Veteran claims service connection for PTSD based on his 
Persian Gulf War service, which was in 1991.  In April and 
May 1991 reports of medical history, he denied having or 
having had psychiatric symptomatology and in May 1991, he 
indicated that he had no reason to believe that he or members 
of his unit was exposed to chemical or germ warfare.  In July 
2002, he claimed that he had been under enemy attack in the 
Gulf War.  In February 2003, he indicated that in February 
2001, they had gas alerts every day and that he was afraid 
that he would be killed by chemical gas constantly.  

In December 2008, the service department indicated that the 
Veteran had been assigned to the 122nd Rear Area Operations 
Center during the period from January 5 to May 15, 1991.  It 
stated that the unit was base camped at Khobar in Dhahran, 
Saudi Arabia.  Dhahran was subjected to several Iraqi Scud 
missile attacks during the time period the unit was base 
camped there.  The service department indicated that there 
was no individual by the name R.G. who had been killed in 
action during the Veteran's tour in Southwest Asia, as the 
Veteran had claimed.  

Medical records reflect diagnoses of PTSD but do not indicate 
whether such a diagnosis is solely the result of the 
Veteran's one verified stressor.  A remand of his PTSD claim 
is, therefore, necessary to obtain such information.  
38 C.F.R. § 3.159 (2008).  

Further, in light of the fact that the Veteran has been 
diagnosed with psychiatric disability other than PTSD (to 
include major depression), the Board finds that, on 
examination, the examiner should be asked to reconcile the 
various diagnoses of record, as well as to address whether 
any such psychiatric conditions (other than PTSD) are related 
to service.  See Clemons v. Shinseki, No. 07-558 (Feb. 17, 
2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disability, to include PTSD, that he 
may have.  The examiner should be 
provided with the claims file.  All 
necessary special studies or tests, 
including psychological testing if 
indicated, are to be accomplished.

The psychiatrist is asked to review the 
claims folder, including the service 
medical records, the service personnel 
records, and all post-service 
psychiatric records.

The examiner is requested to attempt to 
reconcile the various mental health 
diagnoses of record.  For any 
psychiatric disability other than PTSD 
that is found on examination, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that such disorder had its 
clinical onset in service is otherwise 
related to active service.  

For any PTSD diagnosed on examination, 
the psychiatrist must express an 
opinion as to whether PTSD can be 
related to the stressor or stressors 
reported by the Veteran and established 
as having occurred during active 
service.  To date the only stressor 
established as having occurred where 
the Veteran served are Scud missile 
attacks in Dhahran.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  Thereafter, readjudicate the claim 
for service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


